DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending. 
Claim Objections
The claims are objected to because of the following informalities:  
Claim 13, line 2, “1.0” should read “1.0.”
Claim 15, lines 1-2, “the step of providing a core line portion” should read “the step of providing the core line portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodale (US 5879758 A) in view of Nelson et al. (US 5849410 A).
Regarding claim 1, Goodale teaches a floating clear fly fishing line comprising: 
a monofilament core line portion (28, fig. 2; 28 is a monofilament, col. 4, lines 59-66 at least); and 
a polyethylene copolymer coating (30, fig. 2; 30 is polymer coating of ethylene acrylic acid copolymer, col. 4, lines 59-66 at least) of selected thickness (coating thickness can be selected; col. 5, lines 56-67 at least) around said core line portion, but is silent regarding a copolyester ether elastomer material core line portion. 
Nelson et al. teach a coextruded monofilament including a copolyester ether elastomer material monofilament core (core material of a thermoplastic elastomer copolyester ether, col. 2, lines 4-15 at least). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the monofilament core line portion of Goodale be comprised of a copolyester ether elastomer material as taught by Nelson et al., in order to have a fishing line that adopts elastic and viscoelastic properties as desired by the user.
Regarding claim 4, Goodale as modified by Nelson et al. teaches the fishing line of claim 1, and further teaches wherein said selected thickness is a selectively varied thickness across line length (line tapers; col. 5, lines 56-67 at least of Goodale).
Regarding claim 14, Goodale teaches a method of manufacturing clear floating fly fishing lines including the steps of: 
providing a core line portion of monofilament (28, figs. 2-4; 28 is a monofilament, col. 4, lines 59-66 at least); and 
extruding a selected thickness of coating (30, fig. 2; coating materials extruded around the core line 28 at a selected thickness, col. 5, lines 40-67 and fig. 4 at least) of polyethylene copolymer (30 is polymer coating of ethylene acrylic acid copolymer, col. 4, lines 59-66 at least) around the core line portion, but is silent regarding the core line portion including a copolyester ether elastomer. 
Nelson et al. teach a coextruded monofilament including a copolyester ether elastomer material monofilament core (core material of a thermoplastic elastomer copolyester ether, col. 2, lines 4-15 at least). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the monofilament core line portion of Goodale be comprised of a copolyester ether elastomer material as taught by Nelson et al., in order to have a fishing line that adopts elastic and viscoelastic properties as desired by the user.
Regarding claim 16, Goodale as modified by Nelson et al. teaches the method of claim 14, and further teaches wherein the step of extruding the coating includes passing the core line (28 of Goodale) portion through a crosshead die (33 of Goodale) and coating the core line portion thereat (28 passes through 33 and a polymer mixture is extruded to coat 28; col. 5, lines 40-67 at least).
Regarding claim 18, Goodale as modified by Nelson et al. teaches the method of claim 16, and further teaches wherein the step of extruding a selected thickness of coating includes varying at least one of crosshead die opening (47 of Goodale) size and speed of passage of the core line portion (28 of Goodale) through the crosshead die (33 of Goodale; line tapers/line diameters dependent on size of 47 and core line speed, col. 5, line 56-col. 6, line 8 at least of Goodale).
Regarding claim 20, Goodale as modified by Nelson et al. teaches the method of claim 14, and further teaches wherein the core line portion is characterized by specific gravity of greater than 1 (col. 2, lines 48-54 at least), but does not explicitly teach wherein the core line portion is characterized by specific gravity of about 1.13.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the core line portion be characterized by a specific gravity of about 1.13, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal value of the specific gravity of the material is dependent on the materials composing the core and the degree of buoyancy desired of the fishing line as determined by the user). In re Aller, 105 USPQ 233.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goodale as modified by Nelson et al. as applied to claim 1 above, and further in view of Ohira et al. (US 6132869 A).
Regarding claim 2, Goodale as modified by Nelson et al. teaches the fishing line of claim 1, and further teaches the material having a specific gravity of greater than 1 (col. 2, lines 48-54 at least of Goodale), but does not explicitly state wherein the specific gravity of said material is about 1.13 and Inherent viscosity is about 1.16.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the specific gravity of said material of Goodale as modified by Nelson et al. be about 1.13, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal value of the specific gravity of the material is dependent on the materials composing the core and the degree of buoyancy desired of the fishing line as determined by the user). In re Aller, 105 USPQ 233.
Ohira et al. teaches a fishing line with a core material having an Inherent viscosity of about 1.16 (inherent viscosity preferably between 1.0-1.7; col. 2, lines 17-30 at least). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the material of Goodale as modified by Nelson et al. have an inherent viscosity of about 1.16 as taught by Ohara, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal value of the inherent viscosity of the material is dependent on the materials composing the core and viscous properties desired as determined by the user). In re Aller, 105 USPQ 233.
Regarding claim 9, Goodale as modified by Nelson et al. teaches the fishing line of claim 1, but is silent regarding wherein said core line portion is characterized by being substantially free of haze and by exhibiting significant shape memory thus reducing reel memory when spooled.
Ohira et al. teaches a fishing line wherein a core line portion (monofilament, abstract) is characterized by being substantially free of haze (transparent monofilament, col. 2, lines 7-13, that adopts certain properties to avoids blushing/loss of transparency; col. 2, lines 45-65 at least) and by exhibiting significant shape memory thus reducing reel memory when spooled (reduces undesirable curling of the fishing line; col. 2, lines 7-13 at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the core line of Goodale as modified by Nelson et al. be characterized by being substantially free of haze and by exhibiting significant shape memory thus reducing reel memory when spooled as taught by Ohira et al., in order to mitigate undesirable blushing and curling of the fishing line as taught by Ohira et al. (col. 2, lines 7-13 and lines 45-65).
Claims 3, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodale as modified by Nelson et al. as applied to claims 1 and 14 above, and further in view of Shin et al. (KR 20160036157 A).
Regarding claim 3, Goodale as modified by Nelson et al. teaches the fishing line of claim 1, and further teaches wherein said copolymer coating is formed from of ethylene acrylic acid polymer (30 includes ethylene acrylic acid, col. 4, lines 59-66 at least), said coating having a specific gravity less than 1 (col. 4, lines 59-66 at least of Goodale), but is silent regarding the copolymer coating formed from an ethylene-based hexene plastomer and said mixture having a specific gravity less than 0.94.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coating of Goodale as modified by Nelson et al. have specific gravity less than 0.94, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal value of the specific gravity of the material is dependent on the materials composing the coating and the degree of buoyancy desired of the fishing line as determined by the user). In re Aller, 105 USPQ 233.
Shin et al. teach a fabric coating including a polyethylene hexene copolymer plastomer (see attached machine translation of Shin et al., page 4, paragraph [0028] at least). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coating of Goodale as modified by Nelson et al. include an ethylene-based hexene plastomer as taught by Shin et al., in order to adopt certain desired properties (tensile strength, elongation, melting point, softening point, hardness, flexural modulus, etc.) as needed by the user, as taught by Shin et al. (see attached machine translation, page 4, paragraph [0027] at least).	
Regarding claim 10, Goodale as modified by Nelson et al. teaches the fishing line of claim 1, and further teaches said coating copolymer including ethylene acrylic acid polymer (30 includes ethylene acrylic acid, col. 4, lines 59-66 at least), but is silent regarding wherein said coating copolymer is about 50% said ethylene acrylic acid polymer and about 50% said ethylene-based hexene plastomer.
Shin et al. teach a fabric coating including a polyethylene hexene copolymer plastomer (see attached machine translation of Shin et al., page 4, paragraph [0028] at least). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coating of Goodale as modified by Nelson et al. include an ethylene-based hexene plastomer as taught by Shin et al., in order to adopt certain desired properties (tensile strength, elongation, melting point, softening point, hardness, flexural modulus, etc.) as needed by the user, as taught by Shin et al. (see attached machine translation, page 4, paragraph [0027] at least).	
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coating copolymer of Goodale as modified by Nelson et al. and Shin et al. be about 50% said ethylene acrylic acid polymer and about 50% said ethylene-based hexene plastomer, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal percentages of the amounts by weight of the polymer and plastomer used in the coating is dependent on the degree of elasticity and plasticity as desired by the user). In re Aller, 105 USPQ 233.
Regarding claim 19, Goodale as modified by Nelson et al. teaches the method of claim 14, and further teaches wherein the coating of polyethylene copolymer includes ethylene acrylic acid polymer, said copolymer characterized by specific gravity of less than 1 (col. 4, lines 59-66 at least), but is silent regarding the coating including an ethylene-based hexene plastomer and said copolymer characterized by specific gravity of less than 0.94.
Shin et al. teach a fabric coating including a polyethylene hexene copolymer plastomer (see attached machine translation of Shin et al., page 4, paragraph [0028] at least). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coating of Goodale as modified by Nelson et al. include an ethylene-based hexene plastomer as taught by Shin et al., in order to adopt certain desired properties (tensile strength, elongation, melting point, softening point, hardness, flexural modulus, etc.) as needed by the user, as taught by Shin et al. (see attached machine translation, page 4, paragraph [0027] at least).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the copolymer of Goodale as modified by Nelson et al. be characterized by specific gravity of less than 0.94, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal value of the specific gravity of the material is dependent on the materials composing the coating and the degree of buoyancy desired of the fishing line as determined by the user). In re Aller, 105 USPQ 233.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodale as modified by Nelson et al. as applied to claim 1 above, and further in view of Kozlowski et al. (US 20140116021 A1).
Regarding claim 5, Goodale as modified by Nelson et al. teaches the fishing line of claim 1, but is silent regarding wherein said material has a Shore D durometer hardness of about 55.
Kozlowski et al. teach a fishing line with a material having a Shore D durometer hardness of about 39 (paragraph [0035]), but is silent regarding having a hardness of about 55.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the material of Goodale as modified by Nelson et al. have a material with a Shore D durometer hardness of about 39 as taught by Kozlowski et al., in order to have a fishing line that has the desired material properties needed to prolong the use of the fishing line. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the material of Goodale as modified by Nelson et al. and Kozlowski et al. have a material with a Shore D durometer hardness of about 55, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal Shore D value is dependent on the material hardness desired by the user in addition to the material composition). In re Aller, 105 USPQ 233.
Regarding claim 6, Goodale as modified by Nelson et al. teaches the fishing line of claim 1, but is silent regarding wherein said material has a tensile modulus of about 170 MPa and a flexural modulus of about 150 MPa.
Kozlowski et al. teach a fishing line with a material having a tensile modulus of about 53 MPa and a flexural modulus of about 62 MPa.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the material of Goodale as modified by Nelson et al. have a tensile modulus of about 53 MPa and a flexural modulus of about 62 MPa as taught by Kozlowski et al., in order to acquire the desired material properties needed to prolong the use of the fishing line. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the material of Goodale as modified by Nelson et al. and Kozlowski et al. have a material with a tensile modulus of about 170 MPa and a flexural modulus of about 150 MPa, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal value of the tensile modulus and flexural modulus is dependent on the material used and the degree of stiffness and elasticity desired as by the user). In re Aller, 105 USPQ 233.
Claims 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goodale in view of Nelson et al., Lee et al. (KR 100807368 B1), and Shin et al.
Regarding claim 7, Goodale teaches a floating fishing line comprising: 
a monofilament core line (28, fig. 2; 28 is a monofilament, col. 4, lines 59-66 at least) having a specific gravity greater than 1 (col. 2, lines 50-54 at least); and 
a coating (30, fig. 2) around said core line including a copolymer of ethylene acrylic acid polymer (30 includes ethylene acrylic acid, col. 4, lines 59-66 at least), said copolymer having a specific gravity less than 1 (col. 4, lines 59-66 at least). 
However, Goodale is silent regarding the monofilament core line being a non-halogenated copolyester ether elastomer material, the core line having a specific gravity of less than 1.14, the copolymer including an ethylene based hexene plastomer, and the copolymer having a specific gravity less than 0.94.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the core line of Goodale have a specific gravity of less than 1.14, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal value of the specific gravity of the core line is dependent on the materials composing the core and the degree of buoyancy desired of the fishing line as determined by the user). In re Aller, 105 USPQ 233.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the copolymer of Goodale has a specific gravity less than 0.94, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal value of the specific gravity of the copolymer is dependent on the materials composing the copolymer and the degree of buoyancy desired of the fishing line as determined by the user). In re Aller, 105 USPQ 233.
Nelson et al. teach a coextruded monofilament including a copolyester ether elastomer material monofilament core (core material of a thermoplastic elastomer copolyester ether, col. 2, lines 4-15 at least). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the monofilament core line portion of Goodale be comprised of a copolyester ether elastomer material as taught by Nelson et al., in order to have a fishing line that adopts elastic and viscoelastic properties as desired by the user.
Lee et al. teach a core-sheath type material (abstract at least) including non-halogenated properties (see attached machine translation, page 2, paragraph 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the core line of Goodale as modified by Nelson et al. be non-halogenated as taught by Lee et al., in order to make a more sustainable fishing line (see attached machine translation, page 2, paragraph 3).
Shin et al. teach a fabric coating including a polyethylene hexene copolymer plastomer (see attached machine translation of Shin et al., page 4, paragraph [0028] at least). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coating of Goodale as modified by Nelson et al. and Lee et al. include an ethylene-based hexene plastomer as taught by Shin et al., in order to adopt certain desired properties (tensile strength, elongation, melting point, softening point, hardness, flexural modulus, etc.) as needed by the user, as taught by Shin et al. (see attached machine translation, page 4, paragraph [0027] at least).
The combination of Goodale as modified by Nelson et al., Lee et al., and Shin et al. would result in a non-halogenated (as relied on Lee et al.) copolyester ether elastomer (as relied on Nelson et al.) material monofilament core line (of Goodale) having a specific gravity less than 1.14; and a coating (of Goodale) around said core line including a copolymer of ethylene acrylic acid polymer (of Goodale) and ethylene-based hexene plastomer (as relied on Shin et al.), said copolymer having a specific gravity less than 0.94.
Regarding claim 12, Goodale as modified by Nelson et al., Lee et al., and Shin et al. teaches the fishing line of claim 7, and further teaches wherein said coating (30 of Goodale) has a specific gravity less than 1 (col. 4, lines 59-66 at least of Goodale), but does not explicitly teach wherein said ethylene acrylic acid polymer has a specific gravity less than 0.94 and wherein said ethylene-based hexene plastomer has a specific gravity of about 0.9.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ethylene acrylic acid polymer of Goodale as modified by Nelson et al., Lee et al., and Shin et al. has a specific gravity less than 0.94 and wherein said ethylene-based hexene plastomer of Goodale as modified by Nelson et al., Lee et al., and Shin et al. has a specific gravity of about 0.9, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal value of the specific gravity of the ethylene acrylic acid polymer and ethylene-based hexene plastomer is dependent on the composition and degree of buoyancy desired of the fishing line as determined by the user). In re Aller, 105 USPQ 233.
Regarding claim 13, Goodale as modified by Nelson et al., Lee et al., and Shin et al. teaches the fishing line of claim 7, and further teaches wherein said fishing line has a specific gravity of less than 1.0 (col. 2, lines 37-46 at least of Goodale). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goodale as modified by Nelson et al., Lee et al., and Shin et al. as applied to claim 7 above, and further in view of Kozlowski et al. and Ohira et al.
Regarding claim 8, Goodale as modified by Nelson et al., Lee et al., and Shin et al. teaches the fishing line of claim 7, but is silent regarding wherein said material has an inherent viscosity of about 1.16 and a Shore D durometer hardness of about 55.
	Kozlowski et al. teach a fishing line with a material having a Shore D durometer hardness of about 39 (paragraph [0035]), but is silent regarding having a hardness of about 55.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the material of Goodale as modified by Nelson et al. have a material with a Shore D durometer hardness of 39 as taught by Kozlowski et al., in order to have a fishing line that has the desired material properties needed to prolong the use of the fishing line. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the material of Goodale as modified by Nelson et al., Lee et al., and Shin et al. have a material with a Shore D durometer hardness of about 55, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal Shore D value is dependent on the material hardness desired by the user in addition to the material composition). In re Aller, 105 USPQ 233.
Ohira et al. teaches a fishing line with a material having an inherent viscosity of about 1.16 (inherent viscosity preferably between 1.0-1.7; col.2, lines 25-29 at least). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the core material of Goodale as modified by Nelson et al., Lee et al., and Shin et al. have an inherent viscosity be about 1.16 as taught by Ohara, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal value of the inherent viscosity of the material is dependent on the materials composing the core and viscous properties desired as determined by the user). In re Aller, 105 USPQ 233.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goodale as modified by Nelson et al. as applied to claim 10 above, and further in view of Gorin et al. (US 20220002565 A1).
Regarding claim 11, Goodale as modified by Nelson et al. teaches the fishing line of claim 10, but is silent wherein said ethylene acrylic acid polymer contains about 9.5% comonomer.
Gorin et al. teaches a coating composition wherein an ethylene acrylic acid polymer contains a comonomer (olefinic base polymer including ethylene acrylic acid having a comonomer; paragraph [0036]), but is silent regarding containing about 9.5% of the comonomer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ethylene acrylic acid polymer of Goodale as modified by Nelson et al. contain a comonomer as taught by Gorin et al., in order to have the coating adopt desired properties such as obtaining a certain melting index, density, and molar comonomer content as taught by Gorin et al. (paragraph [0031]).
	In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ethylene acrylic acid polymer of Goodale as modified by Nelson et al. and Gorin et al. contain about 9.5% of the comonomer, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal percentage of the comonomer present is dependent on the degree of properties (such as the melting index, density, and molar comonomer content, Gorin et al. paragraph [0031]) as desired by the user). In re Aller, 105 USPQ 233.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goodale as modified by Nelson et al. as applied to claim 14 above, and further in view of Duback (US 6167650 B1).
Regarding claim 15, Goodale as modified by Nelson et al. teaches the method of claim 14, and further teaches wherein the step of providing a core line portion includes extruding the core line portion having a desired diameter (28 is passed through crosshead die 33 of extruding unit 35, fig. 4 and col. 5, lines 40-49 at least of Goodale), but is silent regarding cooling to set the core line portion before extruding the coating thereon.
	Duback teaches a method for coating a fly fishing line including a step of cooling the core line portion before extruding the coating thereon before extruding the coating thereon (col. 4, lines 30-43 at least).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Goodale as modified by Nelson et al. include the step of cooling to set the core line portion before extruding the coating thereon as taught by Duback, in order to obtain the material structures of the core line as desired by the user.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goodale as modified by Nelson et al. as applied to claim 14 above, and further in view of Shin et al. and Kozlowski et al. 
Regarding claim 17, Goodale as modified by Nelson et al. teaches the method of claim 16, and further teaches wherein the coating of polyethylene copolymer includes ethylene acrylic acid polymer (30 includes ethylene acrylic acid, col. 4, lines 59-66 at least of Goodale), said method further comprising feeding in pellet form (pellet form, col. 5, lines 40-49 at least of Goodale) to a crosshead die, but is silent regarding the coating including an ethylene-based hexene plastomer, feeding approximately equal amount by weight of the polymer and the plastomer, and feeding the pellets to a grinder feeding the crosshead die.
Shin et al. teach a fabric coating including a polyethylene hexene copolymer plastomer (see attached machine translation of Shin et al., page 4, paragraph [0028] at least). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coating of Goodale as modified by Nelson et al. include an ethylene-based hexene plastomer as taught by Shin et al., in order to adopt certain desired properties (tensile strength, elongation, melting point, softening point, hardness, flexural modulus, etc.) as needed by the user, as taught by Shin et al. (see attached machine translation, page 4, paragraph [0027] at least).	
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Goodale as modified by Nelson et al. and Shin et al. include feeding approximately equal amount by weight of the polymer and the plastomer, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal values by weight of the polymer and plastomer used in the coating is dependent on the degree of elasticity and plasticity as desired by the user). In re Aller, 105 USPQ 233.
	Kozlowski et al. teach a method of manufacture including feeding the pellets to a grinder (36) feeding the crosshead die (33; page 3, paragraph [0040] at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Goodale as modified by Nelson et al. and Shin et al. include feeding the pellets of Goodale as modified by Nelson et al. and Shin et al. to a grinder, as taught by Kozlowski et al., feeding the crosshead die of Goodale as modified by Nelson et al. and Shin et al., in order to achieve a sufficiently small polymer particle size as taught by Kozlowski et al. (page 2, paragraph [0031]).
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references have many of the elements in the applicant’s disclosure and claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643